DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 2/10/2022 is acknowledged.
Applicant amended claims 1 and 12.

Election/Restrictions
3. 	The restriction requirement between Groups 1 and 2 in below, as set forth on the 8/20/2020, is hereby withdrawn.
I. 	Group 1, claim(s) 1-11, drawn to a method of forming a semiconductor device.
II. 	Group 2, claim(s) 12-20, drawn to a semiconductor device.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See /n re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Chen et al. (US 2017/0194487), discloses an active gate pattern (360 and 370 in Fig. 3, paragraph 0065), a first dummy gate pattern (leftmost and rightmost 370 in Fig. 3, paragraph 0065), a second dummy gate pattern (middle 370 in Fig. 3, paragraph 0065), and a metal drain contact (right 382 in Fig. 4, paragraph 0064) but fails to disclose the first and second dummy gate patterns are formed in 
In addition, claim 12 would be allowable because a closest prior art, Chen et al. (US 2017/0194487), discloses an active gate pattern (360 and 370 in Fig. 3, paragraph 0065), a first dummy gate pattern (leftmost and rightmost 370 in Fig. 3, paragraph 0065), a second dummy gate pattern (middle 370 in Fig. 3, paragraph 0065), and a metal drain contact (right 382 in Fig. 4, paragraph 0064) but fails to disclose the first and second dummy gate patterns are arranged in a ballast region that is located in the drain-side region between the metal drain contact and the active gate pattern. Additionally, the prior art does not teach or suggest a method for forming a semiconductor device, the method comprising: wherein the first and second dummy gate patterns are formed in a ballast region that is located in the drain-side region between the metal drain contact and the active gate pattern in combination with other elements of claim 12.

A closest prior art, Chen et al. (US 2017/0194487), discloses a method for forming a semiconductor device, the method comprising: forming, on a substrate 210 (Fig. 4, paragraph 0072), a set of parallel gate patterns (330 and 350 in Fig. 3, paragraph 0070) across a plurality of parallel active semiconductor patterns that extend along the substrate 210 (Fig. 3), the set of gate patterns comprising: an active gate pattern (360 and 370 in Fig. 3, paragraph 0065) formed between a drain-side region (“N+ Drain” in Fig. 3) and a source-side region (“N+ Source” in Fig. 3), a first dummy gate pattern (leftmost and rightmost 370 in Fig. 3, paragraph 0065), and a second dummy gate pattern (middle 370 in Fig. 3, paragraph 0065); forming a metal drain contact (right 382 in Fig. 4, paragraph 0064) in the drain-side region 420 (Fig. 4, paragraph 0064), wherein the first dummy gate pattern (leftmost and rightmost 370 in Fig. 3) comprises a 
In addition, a closest prior art, Chen et al. (US 2017/0194487), discloses a semiconductor device comprising: a substrate 210 (Fig. 4, paragraph 0072); a plurality of parallel active semiconductor patterns (330 and 350 in Fig. 3, paragraph 0070) that extend along the substrate 210 (Fig. 3) through a drain-side region (“N+ Drain” in Fig. 3) and a source-side region (“N+ Source” in Fig. 3); a metal drain contact (right 382 in Fig. 4, paragraph 0064) that is located in the drain-side region 420 (Fig. 4, paragraph 0064); a set of parallel gate patterns (360 and 370 in Fig. 3, paragraph 0065) extending across the active semiconductor patterns (330 and 350 in Fig. 3), the set of parallel gate patterns comprising an active gate pattern 360 (Fig. 3, paragraph 0065), a first dummy gate pattern (leftmost and rightmost 370 in Fig. 3, paragraph 0065), and a second dummy gate pattern (middle 370 in Fig. 3, paragraph 0065), wherein the active gate pattern 360 (Fig. 4) is arranged between the drain-side region 420 (Fig. 4, paragraph 0069) and the source-side region 410 (Fig. 4, paragraph 0069), 28wherein the first dummy gate pattern (leftmost and rightmost 370 in Fig. 3, paragraph 0065) defines a number of first dummy gate regions (region where leftmost and rightmost 370 are formed in Fig. 3) that define respective dummy gates and a number of first gate cut regions (region between leftmost and rightmost 370 where 370 is not formed in Fig. 3) that alternate with the first dummy 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 





/L. K./
Examiner, Art Unit 2813

	
/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813